United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-3919
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Clarence L. Woolsoncroft

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Western
                                  ____________

                             Submitted: June 22, 2022
                               Filed: June 27, 2022
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Clarence Woolsoncroft received a 120-month prison sentence after he pleaded
guilty to being a felon and unlawful drug user in possession of firearms and
ammunition. See 18 U.S.C. §§ 922(g)(1), 922(g)(3), 924(a)(2). In an Anders brief,
counsel challenges the offense-level calculation. See Anders v. California, 386 U.S.
738 (1967). A pro se supplemental brief urges us to vacate on the ground that
Woolsoncroft believed his civil rights had been restored. See Rehaif v. United States,
139 S. Ct. 2191, 2200 (2019).

       We conclude that the district court1 did not clearly err when it applied the
challenged enhancements, see United States v. Turner, 781 F.3d 374, 393 (8th Cir.
2015), nor when it denied an acceptance-of-responsibility reduction, see United
States v. Davis, 875 F.3d 869, 875 (8th Cir. 2017). There is also no evidence that
his past felony has been “expunged,” or that his “civil rights” have been restored.
See 18 U.S.C. § 921(a)(20)(B); see also United States v. Crumble, 965 F.3d 642, 645
(8th Cir. 2020).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                         -2-